Case 19-01352   Doc 4   Filed 09/30/19 Entered 09/30/19 11:33:11   Desc Main
                           Document    Page 1 of 4
Case 19-01352   Doc 4   Filed 09/30/19 Entered 09/30/19 11:33:11   Desc Main
                           Document    Page 2 of 4
Case 19-01352   Doc 4   Filed 09/30/19 Entered 09/30/19 11:33:11   Desc Main
                           Document    Page 3 of 4
Case 19-01352   Doc 4   Filed 09/30/19 Entered 09/30/19 11:33:11   Desc Main
                           Document    Page 4 of 4
